Citation Nr: 0834759	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for C6 and C7 radicular 
symptoms secondary to C5-6 and C6-7 disc herniations (claimed 
as a cervical strain).  

2.  Entitlement to a disability evaluation in excess of 20 
percent for arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and November 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in St. Petersburg, Florida, increasing the 
veteran's disability evaluation for her service-connected 
left ankle arthritis to 20 percent, and denying the veteran's 
claim of service connection for a cervical spine disorder.  

In April 2008, the veteran was afforded a Travel Board 
hearing before the undersigned Veteran's Law Judge.  A 
written transcript of this hearing was prepared, and a copy 
of that transcript has been incorporated into the record of 
evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Cervical Spine Disorder  

The veteran was not afforded VA examination of her cervical 
spine prior to the denial of her claim.  The reasons cited 
for this were that there was no evidence of record linking 
the veteran's cervical spine disorder to her period of active 
service, and there was evidence indicating that the veteran's 
cervical spine disorder is related to her post-service 
occupation.  

However, the Board finds that VA examination is necessary 
before this claim can be adjudicated.  In addition to 
contending that her cervical spine disorder is related to her 
in-service automobile accident of 1979, the veteran indicated 
in her April 2008 hearing testimony that she also believes 
her condition may be secondary to her abnormal gait due to 
her service-connected hip replacement.  The RO did not 
consider the veteran's secondary service connection claim.  
As such, before appellate review may proceed, VA examination 
must be provided to determine whether the veteran's cervical 
spine disorder may be related to any of her service-connected 
disabilities.  

Additionally, while there is evidence indicating that the 
veteran's cervical spine disorder is a result of her post-
service occupation, such as an August 2004 Clinical 
Assessment from the Florida Division of Workers' 
Compensation, there is also evidence to the contrary.  A 
September 2004 private medical statement indicates that it is 
unlikely that the veteran's cervical spine disorder is 
related to her work.  Therefore, VA examination is necessary 
to solve this discrepancy of evidence.  

Left Ankle Arthritis

The veteran was originally granted service connection for a 
left ankle condition in a February 1990 rating decision.  A 
disability evaluation of 10 percent was assigned under 
Diagnostic Code 5271, effective as of November 13, 1989.  In 
a December 2004 rating decision, the veteran's disability 
evaluation was increased to 20 percent, effective as of March 
22, 2004.  The veteran appealed this decision to the Board, 
contending that she was entitled to a higher disability 
rating.  

The evidence of record indicates that the veteran has not 
been afforded VA examination of her left ankle since October 
2004.  In the veteran's August 2005 notice of disagreement 
(NOD), the veteran indicated that her left ankle disorder may 
require corrective surgery.  Currently, there is no evidence 
of record indicating whether this surgery happened.  Before 
the Board can determine whether the veteran's left ankle 
disorder has worsened, a more recent VA examination must be 
provided.  

Additionally, the next-higher disability rating available for 
disorders of the ankle is a 30 percent disability evaluation 
under Diagnostic Code 5270.  A 20 percent disability 
evaluation is the highest rating available under Diagnostic 
Code 5271.  A 30 percent disability rating is available when 
there is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or, in dorsiflexion between 0 degrees 
and 10 degrees.  The October 2004 VA examination did not 
indicate whether the veteran had ankylosis of the ankle in 
these ranges of motion.  Therefore, the examination did not 
discuss the criteria necessary for an increased disability 
evaluation of the ankle.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded an 
orthopedic examination of the cervical 
spine to determine the etiology and 
current severity of her spinal disorder.  
The examiner is asked to review the 
relevant evidence of record, and to 
comment on the service medical records  
and records dated in August and September 
2004, discussed above.  Any testing deemed 
necessary should be performed.  The 
examiner should be asked to answer the 
following questions:

(a) Does the veteran have a current 
disorder of the cervical spine?  

(b) If the veteran is found to have a 
disorder of the cervical spine, please 
provide an opinion as to the etiology of 
the veteran's spinal condition.  
Specifically, is it at least as likely as 
not that the veteran's cervical spine 
disorder is related to her in-service 
automobile accident of 1979, or to service 
in general?   

(c) If the veteran's cervical spine 
disorder is not found to be related to her 
1979 automobile accident, please provide 
an opinion as to whether it is at least as 
likely as not that her disorder is 
secondary to any other service-connected 
disorder, or any symptomatology associated 
with a service-connected disorder, to 
include her service-connected hip disorder 
and her abnormal gait.  

A complete rationale must be provided for 
any opinion given.  

2.  The veteran should be afforded VA 
examination of her left ankle.  The claims 
file must be made available to the 
physician designated to examine the 
veteran, and all indicated tests and 
studies should be accomplished.  The 
examiner should be asked to describe in 
detail the current symptomatology of the 
veteran's left ankle disorder.  
Specifically, range of motion 
measurements, in both dorsiflexion and in 
plantarflexion, should be provided.  The 
examiner should also indicate whether the 
veteran suffers from ankylosis of the left 
ankle, and describe any additional 
deformities of the veteran's left ankle.  


3. After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed, 
and the claim readjudicated.  The veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




